
      
        ENVIRONMENTAL PROTECTION AGENCY 
        40 CFR Part 52 
        [EPA-R07-OAR-2006-0484; FRL-8213-8] 
        Approval and Promulgation of Implementation Plans; State of Iowa 
        
          AGENCY:
          Environmental Protection Agency (EPA). 
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          EPA proposes to approve the State Implementation Plan (SIP) revision submitted by the state of Iowa for the purpose of establishing exemptions for indoor sources of air pollution that are not directly vented to the outside but have emissions that leave the building through doors, vents or other means. This revision also clarifies that the permitting exemptions do not relieve the owner or operator of any source from any obligation to comply with any other applicable requirements. The state has demonstrated that air pollution emissions from this equipment are negligible and these exemptions are likely to result in no significant impact on human health or the environment. We have reviewed the state's justification for the revisions and agree with its conclusions. 
        
        
          DATES:
          Comments on this proposed action must be received in writing by September 28, 2006. 
        
        
          ADDRESSES:
          Submit your comments, identified by Docket ID No. EPA-R07-OAR-2006-0484 by one of the following methods: 
          1. http://www.regulations.gov: Follow the on-line instructions for submitting comments. 
          2. E-mail: Hamilton.heather@epa.gov.
          
          3. Mail: Heather Hamilton, Environmental Protection Agency, Air Planning and Development Branch, 901 North 5th Street, Kansas City, Kansas 66101. 
          4. Hand Delivery or Courier. Deliver your comments to: Heather Hamilton, Environmental Protection Agency, Air Planning and Development Branch, 901 North 5th Street, Kansas City, Kansas 66101. Such deliveries are only accepted during the Regional Office's normal hours of operation. The Regional Office's official hours of business are Monday through Friday, 8 to 4:30, excluding legal holidays. 

          Please see the direct final rule that is located in the Rules section of this Federal Register for detailed instructions on how to submit comments. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Heather Hamilton at (913) 551-7039, or by e-mail at Hamilton.heather@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        In the final rules section of the Federal Register, EPA is approving the state's SIP revision as a direct final rule without prior proposal because the Agency views this as a noncontroversial revision amendment and anticipates no relevant adverse comments to this action. A detailed rationale for the approval is set forth in the direct final rule. If no relevant adverse comments are received in response to this action, no further activity is contemplated in relation to this action. If EPA receives relevant adverse comments, the direct final rule will be withdrawn and all public comments received will be addressed in a subsequent final rule based on this proposed action. EPA will not institute a second comment period on this action. Any parties interested in commenting on this action should do so at this time. Please note that if EPA receives adverse comment on part of this rule and if that part can be severed from the remainder of the rule, EPA may adopt as final those parts of the rule that are not the subject of an adverse comment. For additional information, see the direct final rule that is located in the rules section of this Federal Register. 
        
          Dated: August 15, 2006. 
          William Rice, 
          Acting Regional Administrator, Region 7. 
        
      
      [FR Doc. E6-14312 Filed 8-28-06; 8:45 am] 
      BILLING CODE 6560-50-P
    
  